                Case 5:18-cv-04422-JFL Document 1 Filed 10/15/18 Page 1 of 13


~~,o
       ZEFF LAW FIRM LLC
       Gregg L. Zeff, Esquire# 52648
       Eva C. Zelson, Esquire #320699
       100 Century Parkway, Suite 205
       Mount Laurel, NJ 08054
       (T) (856) 778-9700
       (F)(856)702-6640
       Gzeff@glzefflaw.com                                                        Attorneys for Plaintiff

                            IN THE UNITED ST ATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA
        NORMAN CHANCY
        1725 Wilderness Road
        Lancaster, PA 17603                                     ~.               ~18
                             Plaintiff.

               v.
        CGI UTILITIES, Inc d.b.a UGI                    COMPLAIJ\T AND JURY DEMAND
        CENTRAL PENN GAS
        2525 North 12TH Street
        Reading, PA 19603
                                                        Civil Action No.
                              Defendants.

                                             CIVIL ACTION
       Plaintiff, Norman Chancy, by and through his attorneys, brings this civil matter against
       Defendant UGI Utilities, r.,.JC d.b.a Central Penn Gas alleging he was subjected to unlawful
       violations of Title VII of the Civil Rights Acts of 1964 ("VII"), the Age Discrimination in
       Employment Act ("ADEA"), the Pennsylvania Human Relations Act ("PHRA"), and 42 U.S.C.
       § 1981 avers and alleges as follows:


                                             THE PARTIES
           1. Plaintiff ~orman Chancy (hereinafter "Plaintiff') is an African American male and
              resides at the above-captioned address.
          2. Plaintiff was born on September 11, 1964, and is currently fifty-four (54) years old.
          3. Defendant UGI Utilities, Inc. d.b.a UGI Central Penn Gas (hereinafter "Defendant") is a
              gas company with a location at the above-captioned address.
          4. At all times relevant herein, Defendant had over 200 employees.
          5. Plaintiff was employed by Defendant and worked at the above listed Reading,
              Pennsylvania address from the year 2000 until his termination on July 24, 2017.

                                                                                                       1
      Case 5:18-cv-04422-JFL Document 1 Filed 10/15/18 Page 2 of 13



6. At all times relevant hereto, Defendant acted by and through its agents, servants, and
   employees, each of whom acted within the scope of his or her job responsibilities.


                          JGRISDICTION AND VENUE
7. The Court may properly maintain personal jurisdiction over Defendant because the

   Defendant's contacts with this state and this judicial district are sufficient for the exercise

   of jurisdiction and comply with traditional notions of fair play and substantial justice, thus

   satisfying the standard set forth by the United States Supreme Court in International Shoe

   Co. v. Washington, 326 U.S. 310 (1945) and its progeny.

8. The Court may exercise original subject-matter jurisdiction over the instant action pursuant

   to 28 U.S.C. §§ 1331 and 1343(a)(4) because it arises under the laws of the United States

   and seeks redress for violations of federal law.

9. The Court may also maintain supplemental jurisdiction over state law claims set forth

   herein pursuant to 28 U.S.C. § 1367(a) and Rule 18(a) of the Federal Rules of Civil

   Procedure because they are sufficiently related to one or more claims within the Court's

   original jurisdiction that they form part of the same case or controversy.

10. Venue is properly laid in the Eastern District of Pennsylvania pursuant to 28 U.S.C. §§

   139I(b)(l) and 139I(b)(2) because the Defendant is located in this judicial district and

   because all of the acts and/or omissions giving rise to the claims set forth herein occurred

   in this judicial district.


                    EXHAUSTION OF ADMINISTRATIVE REMEDIES
11. Plaintiff exhausted his administrative remedies under Title VII. Butterbaugh v. Chertoff,

   479 F. Supp. 2d 485 (W.D. Pa. 2007).

12. On or around April 10, 2018, Plaintiff filed a timely written Charge of Discrimination

   (the "Charge") against Defendant with the Equal Employment Opportunity Commission

                                                                                                2
      Case 5:18-cv-04422-JFL Document 1 Filed 10/15/18 Page 3 of 13



   ("EEOC") alleging race discrimination, age discrimination and retaliation.

13. The charge was duly filed with the Pennsylvania Human Relations Commission

   (PHRC").

14. Plaintiff received a Notice of Right to Sue relative to the Charge, by mail, on July 20,

   2018.

15. Plaintiff files the instant Complaint within ninety (90) days of his receipt of the Notice of

   Right to Sue letter relative to the Charge.


                                FACTUAL SUMMARY
16. Plaintiff began working for Defendant in or around 2000.

17. Plaintiff was qualified for his position and performed well.

18. Plaintiff received consistently positive evaluations throughout the entirety of his

   employment, and never received a negative evaluation.

19. Throughout the entirety of his employment with Defendant, Plaintiff For over ten ( 10)

   years, Plaintiff received no major disciplinary actions, complaints or reprimands.

20. At all times relevant herein, Plainti ff was the member of a union. As such, pursuant

   to the applicable Collective Bargaining Agreement, Defendant was not free to

   terminate Plaintiffs employment without first documenting supposed disciplinary

   infractions committed by Plaintiff.

21. Throughout his employment, Plaintiff repeatedly witnessed African-American employees

   and employees aged forty (40) and older being denied promotions and training.

22. Plaintiff himself was denied multiple promotions. The promotions Plaintiff sought were

   instead awarded to Caucasian employees who were younger than Plaintiff.

23. In or around February 23, 2017, Plaintiff met with several managers of Defendant,



                                                                                                3
      Case 5:18-cv-04422-JFL Document 1 Filed 10/15/18 Page 4 of 13



    including the head of Defendant's Human Resources Department, to complain about the

    race and age discrimination that had prevented Plaintiff from obtaining promotions.

24. Defendant took no corrective action in response to this internal complaint of

    discrimination.

25. On April 20, 2017, Defendant subjected Plaintiff to a written warning regarding

    Plaintiffs supposed work error.

26. Employees who were Caucasian and/or younger than Plaintiff had committed the same

    error and received no discipline.

27. On June 29, 2017, Plaintiff submitted a written complaint to Human Resources. The

    complaint alleged that Plaintiff had been and was subjected to discrimination within

    Defendant.

28. Defendant took no corrective action in response to this complaint.

29. On July 2, 2017 there was an explosion which claimed the life of one of the employees of

    Defendant.

30. Plaintiff, who was on call but not actively working at the time, was called to the scene of

   the explosion.

31. Plaintiff did not receive the call to the scene in a timely manner. As a result, Plaintiff

   allegedly arrived late to the scene.

32. Other employees also allegedly arrived late to the scene.

33. These employees, who were Caucasian and/or younger than Plaintiff, received either no

   discipline or minor reprimands.

34. On July 24, 2017, Defendant terminated Plaintiffs employment for the stated reason that

   Plaintiff had arrived late to the scene on July 2, 2017.



                                                                                                 4
          Case 5:18-cv-04422-JFL Document 1 Filed 10/15/18 Page 5 of 13



   35. Defendant's stated reason for terminating Plaintiff was false, and was pretext for

       discrimination and retaliation.

                                   COUNT I- RET ALIATI ON
           TITLE VII O:F THE CIVIL RIGHTS ACT OF 1964, AS AMENDED
   36. Plaintiff incorporates by reference each allegation contained in the preceding paragraphs

       as if the same were set froth more fully at length herein.

   37. Plaintiff engaged in activity protected by Title VII.

   38. Plaintiff complained of discrimination internally.

   39. Thereafter, Defendant took adverse employment actions against Plaintiff, including but

       not limited to, terminating his employment.

   40. There exists a causal connection between Plaintiffs participation of the protected activity

       and the adverse employment actions.

       WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of

this Complaint, infra.

                                  COUNT II- RETALIATION
                     THE PENNSYLVANIA HlJMAN RELATIONS ACT
   41. Plaintiff incorporates by reference each allegation contained in the preceding paragraphs

       as if the same were set forth more fully at length herein.

   42. Plaintiff engaged in activity protected by the Pennsylvania Human Relations Act.

   43. Plaintiff complained of discrimination internally.

   44. Thereafter, Defendant took adverse employment actions against Plaintiff, including, but

       not limited to, terminating him.

   45. There exists a causal connection between Plaintiffs participation in the protected activity

       and the adverse employment action.

       WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of
this Complaint, infra.


                                                                                                   5
         Case 5:18-cv-04422-JFL Document 1 Filed 10/15/18 Page 6 of 13




         COUNT III- RACE DISCRIMISATION- DIS PARATE TREATMENT
           TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMESDED
   46. Plaintiff incorporates by reference each allegation contained in the preceding paragraphs

       as if the same were set forth more fully at length herein.

   47. Plaintiff is a member of protected classes in that he is African-American.

   48. Plaintiff was qualified to perform his job for which he was hired.

   49. Plaintiff suffered adverse job actions, including, but not limited to, termination.

   50. Circumstances exist related to the above cited adverse employment actions that give rise

       to an inference of discrimination.

   51. Defendant discriminated against Plaintiff on the basis of race.

   52. No legitimate, non-discriminatory reasons exist for the above cited adverse employment

       actions that Plaintiff suffered.

   53. The reasons cited by Defendant for the adverse employment actions that Plaintiff suffered

       are pretext for discrimination.

       WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of
this Complaint, infra.


          COUNT IV- RACE DISCRIMINATION- DISPARATE TREATMENT
                     THE PENNSYLVANIA Ht:MAN RELATIONS ACT
   54. Plaintiff incorporates by reference each allegation contained in the preceding paragraphs

       as if the same were set forth more fully at length.

   55. The foregoing conduct by Defendants constitutes unlawful discrimination against

       Plaintiff on the basis of his race.

   56. As a result of Defendant's unlawful race discrimination, Plaintiff has suffered damages as

       set forth herein.



                                                                                                   6
         Case 5:18-cv-04422-JFL Document 1 Filed 10/15/18 Page 7 of 13



       WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of
this Complaint, infra.

                                            COU~TV
                                        42 L'.S.C. § 1981
   57. Plaintiff incorporates by reference each allegation contained in the preceding paragraphs

       as if the same were set forth more fully at length herein.

   58. At all times relevant herein, Plaintiff maintained or sought to maintain a contractual

       relationship with Defendant.

   59. At all times relevant herein, Defendant acted by and through its agents, servants, and

       employees to intentionally discriminate against Plaintiff as a result of his race (African-

       American) and thereby deny him the benefits of the contractual relationship he had

       entered with Defendant.

   60. Defendant's discriminatory conduct included, but was not limited to, termination as a

       result of Plaintiffs race and in retaliation for his complaints ofrace discrimination.

   61. Plaintiff has suffered damages as a result of Defendant's unlawful actions.

       WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of
this Complaint, infra.


           COUNT VI- AGE DISCRIMlSATION-DISP ARATE TREATMENT
   THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED
   62. Plaintiff incorporates by reference each allegation contained in the preceding paragraphs

       as if the same were set forth more fully at length herein.

   63. Plaintiff is a member of protected classes in that he was aged forty (40) or over during the

       majority of his employment with Defendant, and at the time he was terminated from

       employment.

   64. Plaintiff was qualified to perform the job for which he was hired.

   65. Plaintiff suffered adverse job actions, including, but not limited to, termination.


                                                                                                     7
         Case 5:18-cv-04422-JFL Document 1 Filed 10/15/18 Page 8 of 13



   66. Circumstances exist related to the above cited adverse employment actions that give rise

       to an inference of discrimination.

   67. Defendant discriminated against Plaintiff on the basis of age.

   68. No legitimate, non-discriminatory reasons exist for the above cited adverse employment

       actions that Plaintiff suffered.

   69. The reasons cited by Defendant for the above cited adverse employment actions that

       Plaintiff suffered are pretext for discrimination.

       WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief clause of
this Complaint, infra.


          COUNT VII- AGE DISCRIMINATION-DISPARATE TREATME:ST
                     THE PE1''NSYLVA.""llA HUMAN RELATIONS ACT
   70. Plaintiff incorporates by reference each allegation contained in the preceding paragraphs

       as if the same were set forth more fully at length herein.

   71. The foregoing conduct by Defendant constitutes unlawful discrimination against Plaintiff

       on the basis of his age.

   72. As a result of Defendant's unlawful age discrimination, Plaintiff has suffered damages as

       set forth herein.

              WHEREFORE, Plaintiff seeks the damages set forth in the Prayer for Relief
       clause of this Complaint, infra.

                                       PRAYER FOR RELIEF
              WHEREFORE, Plaintiff, Norman Chancy, requests that the Court grant him the
       following relief against Defendant:

      {a) Damages for past and future monetary losses as a result of Defendant's unlawful

          discrimination;

      (b) Compensatory damages;

      (c) Punitive damages;


                                                                                                   8
  Case 5:18-cv-04422-JFL Document 1 Filed 10/15/18 Page 9 of 13



( d) Liquidated damages;

( e) Emotional pain and suffering;

(f) Reasonable attorneys' fees;

(g) Recoverable costs;

(h) Pre and post judgement interest;

(i) An allowance to compensate for negative tax consequences;

(j) A permanent injunction enjoining Defendant, its directors, officers, employees,

   agents, successors, heirs, and assigns, and all persons in active concert or

   participation with them, from engaging in, ratifying, or refusing to correct,

   employment practices which discriminate in violation of TITLE VII, the PHRA, the

   ADEA and Section 1981.

(k) Order Defendant to remove and expunge, or to cause to be removed and expunged, all

   negative, discriminatory, and/or defamatory memoranda and documentation from

   Plaintiffs record of employment, including, but not limited to the pre-textual reasons

   cited for his adverse actions, disciplines, and termination; and

(1) Awarding extraordinary, equitable and/or injunctive relief as permitted by law, equity

   and the federal statutory provisions sued hereunder, pursuant to Rules 64 and 65 of

   the Federal Rules of Civil Procedure.




                                                                 ZEFF LAW FIR.\1 LLC


                                               By:K                   -·                -
                                                                      Gregg L. Zeff, Esquire
                                                                      Eva C. Zelson, Esquire
                                                                       Attorneys for Plaintiff
 Dated: October 12, 2018


                                                                                            9
          Case 5:18-cv-04422-JFL Document 1 Filed 10/15/18 Page 10 of 13



                              Jl:RY TRIAL DEMA.~DED
       Demand is hereby made for a trial by jury as to all issues.

                                         CERTIFICATION
       I hereby certify that to the best ofmy knowledge and belief the above matter in

controversy is not the subject of any other action pending in any court or of a pending arbitration

proceeding, nor at the present time any other action or arbitration proceeding contemplated.




                                                                            Gregg L. Zeff, Esquire
                                                                            Eva C. Zelson, Esquire
                                                                             Attorneys for Plaintiff
Dated: October 12, 2018




                                                                                                 10
•JS44 (Rev.08/16)                 J ~L                      CIVILDocument
                                          Case 5:18-cv-04422-JFL          Filed 10/15/18 Page 11 of 13 1~
                                                                  COVER1SHEET
    The JS 44 civil cover sheet and the mformatton contained herem neither replace nor supplement the filmg and service of pleadings or other papers as required by law, except as
                                                                                                                                                                                          s:                - y Lt a~
    provided by local rules of court Tuts form, approved by the Judtc1al Conference of the L'mted States m September 1974, 1s required for the use of the Clerk of Court for the
    purpose of initiating the CIVll docket sheet. (SEE INSTRUCTIONS ON NEXT PA GE OF THIS FORM)

    I. (a) PLAINTIFFS                                                                                                           DEFENDANTS
     Norman Chancy                                                                                                            UGI Utilities, Inc d.b.a, UGI Central

            (b) County of Residence of First Listed Plamtiff
                                       {EXCEPT IN US PLAINTIFF CASES)
                                                                                                                                NOTE.     IN LAND CONDEMNATION CASES,
                                                                                                                                          THE TRACT OF LAND INVOLVED

            (C) Attorneys (Firm Name, Address. and Telephone Number)                                                             Attorneys (If Known)

    Zeff Law Firm, LLC
    100 Century Parkway, Suite 305, Mt. Laurel, NJ 08054
    (856) 778-9700
    II. BASIS OF JURISDICT                                                                                     III. CITIZENSIDP OF PRINCIPAL PARTIES (Place an °x·· tn One Box/or Plaintiff
                                                                                                                            (For Diversity Cases Only)                                             and One Box/or Defendant)
    :'.'J I     U.S Government                         Federal Quesnon                                                                               PTF          DEF                                            PTF      DEF
                   Plamnff                               (US Government Not a Party)                              Citizen of Tins State                :'.'J I    :'.J    I   Incorporated or Pnnctpal Place        :'.'J 4     :'.J 4
                                                                                                                                                                                ofBusmess In This State

    :I 2 U .S Government                      :'.J 4   01 rs1ty                                                   Cinzen of Another State              n    2     :'.J 2      Incorporated and Pnnctpal Place       :'.'J   s   :'.J   s
            Defendant                                   '(Indicate Citizenship ofParties in Item fil)                                                                            of Busmess In Another State

                                                                                                                                                       :'.'J 3    :'.J    3   Foreign Nanon                         :'.J 6      :'.'J 6



I
            .
    IV NATURE OF SUIT (Place an "X'" tn One Box Only)
                   CONTRACT                                              TORTS                                            FORFEITURE/PENALTY
                                                                                                                                                             Click here for Nature of Sult Code DescnI)tIOns,
                                                                                                                                                                         BANKRL'PTCY                .   OTHER STATUTES                     I
    :'.'J   110 Insurance                       PERSONAL INJURY                     PERSONAL INJL'RY              :'.'J 625 Drug Related Seizure            :'.J 422 Appeal 28 USC I S8            :'.'J 375 False Clauns Act
    :'.'J   120Manne                         :'.J 3IO Anplane                   :'.J 365 Personal Injury •                  of Property 2 I USC 88 I        :'.'J 423 Withdrawal                   :'.J 376 Qui Tam (31 USC
    :'.'J   130 Miller Act                   :'.J 31 S Anplane Product                     Product Liability      t'J 690 Other                                       28 USC IS7                              3729(a))
    :'.'J   140 Negonable Instrument                    L1ab1hty                :'.J 367 Health Care/                                                                                              :'.'J 400 State Reappornonrnent
    :'.J    I SO Recovery of Overpayment     :'.'J 320 Assault, Libel &                   Phannaceuncal                                                          PROPl<'.RTV UIC>HTS               :'.J 410 Ant1trust
                 & Enforcement of Judgment              Slander                           Personal Injury                                                   n    820 Copynghts                     :'.J 4 30 Banks and Banktng
    :'.'J   IS I Medicare Act                :'.J 330 Federal Employers'                  Product L1ab1hty                                                  (1 830 Patent                          :'.J 450 Commerce
    :::J    I 52 Recovery of Defaulted                  Liability               :'.'J 368 Asbestos Personal                                                 :'.J 840 Trademark                     :'.'J 460 Deportanon
                 Student Loans               :'.'J 340Manne                               Injury Product                                                                                           :I 470 Racketeer Influenced and
                 (Excludes Veterans)         :'.'J 345 Manne Product                      Liability            LABOR                                              .................. ,~ TY                   Corrupt Orgamzanons
    :'.J    I 51 Recovery of Overpayment                L1ab1hty                  PERSONAL PROPERTY 0 710 Farr Labor Standards                              :'.'J 861 HIA (1395ft)                 ::, 480 Consumer Credit
                 of Veteran's Benefits       :::J 350 Motor Vehicle             :'.J 370 Other Fraud                           Act                          :'.'J 862 Black Lung (923)             :'.J 490 Cable/Sat TV
    :'.'J   160 Stockholders' Suits          ("J 3S5 Motor Vehicle              :I 371 Truth m Lending            n       720 Labor/Management              :I 863 DIWC/DIWW (405(g))              n 850 Secunt1es/Commodtt1es/
    ::,     I 90 Other Contract                        Product Liability        ::, 380 Other Personal                         Relanons                     n 864 SSID Title XVI                              Exchange
    :'.'J   19S Contract Product L1ab1hty    :'.'J 360 Other Personal                    Property Damage          !'.1    740 Railway Labor Act             0 865 RSI (405(g))                     :'.'J 890 Other Statutory Acnons
    :'.J    196 Franchtse                              Injury                   n 385 Property Damage             :'.J    751 Family and Medtcal                                                   :'.J 891 Agncultural Acts




                                             low-
                                             :'.'J 362 Personal Injury .                 Product L1ab1hty                      Leave Act                                                           0 893 Envrronrnental Matters
                                                       Medical Malpracnce                                         :'.'J   790 Other Labor L1t1gat1on                                               :, 895 Freedom of Informanon
I               REAL1"ROPERTY                        cv RIGHT&                   PRISONER PETITIONS               :'.'J   791 Employee Retirement                FEDERALXil SUITS                             Act
    :'.J 210 Land Condernnanon
    n       220 Foreclosure
                                      r                 nng
                                                                                  Habeas Corpus:
                                                                                :'.J 463 Ahen Detamee
                                                                                                                              Income Secunty Act            :'.'J 870 Taxes (U S Plamnff
                                                                                                                                                                      or Defendant)
                                                                                                                                                                                                   :'.J 896 Arbitranon
                                                                                                                                                                                                   n 899 Administrative Procedure
    :'.J 230 Rent Lease & Eject1ne1                      ployment               :'.'J S10 Motions to Vacate                                                 :I 871 IRS Thrrd Party                           Act/Rev,ew or Appeal of
    0 240 Torts to Land                                  ustng/                           Sentence                                                                    26 USC 7609                            Agency Decision
    :'.'J 245 Tort Product Ltabihty                       ommodations           ::, 530 General                                                                                                    :'.J 950 Const1tut1onahty of
    :I 290 All Other Real Proper!)                        er w/Disabilines -    0 S35 Death Penalty                           IMMIGRATION                                                                    State Statutes
                                      \...            Employment                    Other:                        :::J 462 Naturahzanon Apphcanon
                                             :'.J 446 Amer w/D1sab1lit1es •     n   S40 Mandamus & Other          '1 465 Other Immigration
                                                      Other                     :'.'J 550 Civil Rights                     Actions
                                             :'.J 448 Educanon                  :'.'J S55 Pnson Condtnon
                                                                                :'.'J 560 Civil Detainee·



              o~;;;
                                                                                          Condtnons of
      r                                                                                   Confinement

    w.
    )( I        On
                        IP'-~ ·x· •          °"' •~ °""'
                           :::J 2 Removed from                    :::J 3       Remanded from                :::J 4 Remstated or          0 S Transferred from                 :::J 6 Multidtstnct           CJ 8 Multtd1stnct
                Pro edmg          State Court                                  Appellate Court                    Reopened                   Another D1stnct                        Litigation .                  Litigation -
                                                                                                                                               (specify)                            Transfer                      Drrect File


UusE                                              Cite the U S Civil Statute under which you are filing (Do 1tot cite j11ris,ictio1tlll stlltlltes ""less ,wersity)
                              OF ACTION Bnef descnption of cause:
                                                                                                                                                                                                                            \
                                                                                                                                                                                                                            )
VIl. REQUESTED L'li'
     COMPLAINT:
                      0 CHECK IF THIS IS A CLASS ACTION
                         l,'"NDER RULE23, FRCv.P.
                                                                                                                          DEMAND$
                                                                                                                                                                          JURY DEMAND:          Yes
                                                                                                                                                                                                         ""
                                                                                                                                                                          CHECK YES only If de1ded Aplamt:
                                                                                                                                                                                                     ::1 No
                                                                                                                                                                                                          -
VIIl. RELATED CASE(S)
      IFANY
                       (See instructions)
                                          JUDGE                                                                                                                  DOCKET NUMBER
                                                                                                                                                                                                 OCT 15 2018.
DATE                                                                                SIGNATL'RE OF ATTORNEY OF RECORD
10/12/2018
FOR OFFICE USE ONLY
                                                                                    \/\J\A/                       I\ l\;J
            RECEIPT#                   AMOUNT                                           APPL YING IFP                                       JL'DGE                                   MAG JUDGE
                                                 UNITED STATES DISTRICT COURT
                              Case 5:18-cv-04422-JFL   Document 1 Filed 10/15/18 Page 12 of 13
                                         ; Il~ NT~ EAS::::~::::TF::NNSYLVANIA 118
                                                   &                                                                                            4 ~ 22
                     (to be used by counsel o ~ . latnt       , dicate ~he category of the case for the purpose of assignment to the appropriate calendar)

Address of Plaintiff:                   ____           1725 W~ldern_es5._~oad, Lancaster, PA 176~ _
Address of Defendant:                                   2525 North 12th Street, Reading, PA 19603
                                                                                                                                            -----·--------
Place of Accident, Incident or Transaction: _ _ _ _ __                                          Berks County, PA


RELATED CASE, IF ANY:

Case Number: _ _ _ _ _ _ _ __                                 Judge:_                                                     Date Termmated:
                                                                                                                                                     ----- -- - -
Civil cases are deemed related when Yes is answered to any of the followin

1.     Is this case related to property mcluded m an earlier numbered swt pendmg or withm one year                           YesD                  No~
       previously termmated action in this court?

2.     Does this case involve the same issue of fact or grow out of the same transaction as a prior swt                      YesD                  No~
       pendmg or within one year previously terminated action in tins court?

3.     Does this case mvolve the validity or infringement of a patent already m swt or any earlier                           YesO                  No~
       numbered case pending or withm one year previously terminated action of this court?

4.     Is tins case a second or successive habeas corpus, social secunty appeal, or pro se c1vli nghts                       YesD                  No~
       case filed by the same mdividual?

I certify that, to my knowledge, the within case       D is                  related to any case now pendmg or within one year previously termmated action in
tins court except as noted above.

DATE:     10/12/2018                                                                                                                          52648
                                                                      Attorney-at-Law I Pro Se Plaintiff                                Attorney ID # (if applicable)


CIVIL: (Place a -Jin one category only)

A.            FederRI Question CRSes:                                                   B.    Diversity Jurisdiction Cues:

D            Indemmty Contract, Marme Contract, and All Other Contracts                 D t.        Insurance Contract and Other Contracts
D            PELA                                                                       D 2.        Airplane Personal Injury
D            Jones Act-Personal Injury                                                  D 3.        Assault, Defamation
D            Antitrust                                                                  D 4.        Marine Personal Injury
             Patent                                                                     D s.        Motor Vehicle Personal Injury
             Labor- Management Relations                                                D 6.        Other Personal Injury (Please specify)
             Civil Rights                                                               D 7.        Products Liability
             Habeas Corpus                                                              D s.        Products Liability · Asbestos
             Securities Act(s) Cases                                                    D 9.        All other Diversity Cases
             Social Security Review Cases                                                           (Please specify) - - - - - - - - - - - - - -
             All other Federal Question Cases
              (Please specify) _        _ . _ __



                                                                        ARBITRATION CERTIFICATION
                                               (The effect of this certification ts to remove the case from eltgtbtltty for arbttratton.)

                   Gregg L. Zeff                          counsel ofrecord or pro se plamttff, do hereby certify
     --+---


             Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable m this c1V1l action case
             exceed the sum of $150,000.00 exclusive of mterest and costs:

             Relief other than monetary damages is sought.
                                                                                                                                               DCT 15 2018'
DATE.     10/12/2018                                          \/\~~                ---~-                                                     52648
                                                               v -    Attorney-at-Law I Pro Se Platnttff                               Attorney ID # (if appltcable)

NOTE: A tnal de novo will be a tnal by Jury only 1fthere has been comphance with F.R C.P. 38

Civ 609 (512018)
                              .:JfIk
           Case 5:18-cv-04422-JFL Document 1 Filed 10/15/18 Page 13 of 13

                         IN           STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                      CASE MANAGEMENT TRACK DESIGNATION FORM

                      Normam Chancy                                         CIVIL ACTION

                         V.                                                  18           ~:422
                      UGI Utilities, Inc d.b.a UGI
                      Central Penn Gas                                      NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See§ 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT 01'"E OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                            ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                 ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.     ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                          ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)                                                                             ( )

(f) Standard Management - Cases that do not fall into any one of the other tracks.


        10/12/2018                  Gregg L. Zeff, Esq.                    Plaintiff
                                                                                                e
Date                                Attorney-at-law                     Attorney for
     (856) 778-9700                  (856) 702-6640                      gzeff@glzefflaw.com

Telephone                            FAX Number                         E-Mail Address



{Civ. 660} 10/02




                                                                                         OCT 15 2018'
